UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

VLADIMIR JEANTY,

                           Plaintiff,

                    -v.-
                                                      18 Civ. 5920 (KPF)
THE CITY OF NEW YORK, JANELLE
                                                   OPINION AND ORDER
KELLY, ANTOINETTE JEAN-LOUIS,
JULIA AGREST, RYAN WANTTAJA, and
JOHN AND JANE DOES 1-10,

                           Defendants.

KATHERINE POLK FAILLA, District Judge:

      What happened to Plaintiff Vladimir Jeanty was the result of an

unfortunate cascade of bureaucratic failures; whether these failures amount to

a constitutional violation is the subject of the instant motion. Plaintiff,

proceeding pro se, filed suit against the City of New York and various

employees of the New York City Taxi and Limousine Commission (“TLC”),

alleging that TLC refused to process his timely-filed application for renewal of

his For-Hire Vehicle (“FHV”) License, and in so doing violated the Due Process

and Equal Protection Clauses of the Fourteenth Amendment. Before the Court

is a motion to dismiss filed by the remaining Defendants in the case: the City of

New York, Janelle Kelly, Antoinette Jean-Louis, Julia Agrest, and Ryan

Wanttaja (collectively, “Defendants”). For the reasons stated below,

Defendants’ motion is granted in full, but Plaintiff is given leave to amend his

equal protection claim if he wishes to do so.
                                     BACKGROUND 1

A.    Factual Background

      In August 2016, Plaintiff applied for, but was not granted, a renewal of

his FHV license. (Am. Compl. ¶¶ 49-52). 2 The crux of the parties’ dispute is

whether Defendants wrongly, and repeatedly, denied Plaintiff’s renewal

application for the period spanning September 1, 2016, to March 24, 2017.

(Id. at ¶ 105). As a result of the denial, Plaintiff lost approximately $60,000 to

$75,000 in gross income (id. at ¶ 120) and was unable to support his family,

who were then subject to eviction proceedings (id. at ¶¶ 122-23).




1     This Opinion draws its facts primarily from the Amended Complaint (“Am. Compl.” (Dkt.
      #7)). In addition, the Court considers several documents that are incorporated by
      reference and integral to the Amended Complaint: (i) the Rules of the City of New York
      (“RCNY”); and (ii) TLC’s publicly available Industry Notice, dated October 20, 2015
      (“Industry Notice”). See Chambers v. Time Warner, Inc., 282 F.3d 147, 153 (2d Cir.
      2002) (“Even where a document is not incorporated by reference, the court may
      nevertheless consider it where the [pleading] ‘relies heavily upon its terms and effect,’
      which renders the document ‘integral’ to the complaint.” (quoting Int'l Audiotext
      Network, Inc. v. Am. Tel. & Tel. Co., 62 F.3d 69, 72 (2d Cir. 1995) (per curiam))); see
      generally Goel v. Bunge, Ltd., 820 F.3d 554, 558-60 (2d Cir. 2016) (discussing
      documents that may properly be considered in resolving a motion to dismiss).
      For ease of reference, the Court refers to the parties’ briefing as follows: Defendants’
      Memorandum of Law in Support of the Motion to Dismiss as “Def. Br.” (Dkt. #35);
      Plaintiff’s Memorandum of Law in Opposition to the Motion to Dismiss as “Pl. Opp.”
      (Dkt. #40); and Defendants’ Memorandum of Law in Further Support of the Motion to
      Dismiss as “Def. Reply” (Dkt. #43). In addition, the transcript of the parties’
      October 18, 2018 pre-motion conference with the Court is referred to as “Tr.” (Dkt.
      #36).
2     For-hire vehicles, as opposed to taxi cabs, “provide pre-arranged transportation
      throughout New York City.” For-Hire Vehicle, NEW YORK CITY TAXI AND LIMOUSINE COMM’N,
      https://www1.nyc.gov/site/tlc/businesses/for-hire-vehicles.page (last visited June 3,
      2019). There are four classes of FHV service in New York City, including Community
      Cars, Black Cars, Luxury Limousines, and High Volume For-Hire Services. See id.
      Well-known examples of for-hire vehicles include Uber and Lyft. See How to Get TLC
      Plates, UBER, https://www.uber.com/drive/new-york/get-started/tlc-plate (last visited
      June 2, 2019).

                                              2
      Plaintiff had received his initial FHV license from TLC on August 25,

2015. (Am. Compl. ¶¶ 37, 40). In January 2016, Plaintiff began driving an

FHV car to supplement his income as a commercial driver. (Id. at ¶ 39).

      On July 1, 2016, Plaintiff timely applied to renew his FHV license, which

was set to expire on August 25, 2016. (Am. Compl. ¶¶ 44, 47). Prior to that

date, TLC had sent Plaintiff a letter entitled “TLC Driver’s License Renewal

Reminder” (“Renewal Notice”), notifying Plaintiff that his FHV license would

expire on August 25, 2016, unless he completed seven requirements, including

the submission of a medical form. (Id. at ¶ 47). 3 Plaintiff timely completed all

of the requirements. (Id. at ¶ 49).

      On September 1, 2016, Plaintiff received a letter from TLC, dated

August 30, 2016 (the “Supplemental Notice”), notifying Plaintiff that his FHV

renewal application could not be processed due to two deficiencies in it. (Am.

Compl. ¶¶ 50-51). First, it was claimed, Plaintiff did not “have [his] medical

form completely filled out.” (Id. at ¶ 51). Second, the Supplemental Notice

recited, “[a]ll existing FHV drivers who received their license between March 20,

2015, and December 20, 2015 must attend [the FHV Driver Education Course]

in order to renew their licenses by September 13, 2016.” (Id.). The

Supplemental Notice also stated that if Plaintiff failed to submit the necessary




3     According to the Renewal Notice, in order to renew his license, Plaintiff was required to:
      (i) pay a non-refundable renewal fee; (ii) update his contact information; (iii) pass a drug
      test; (iv) complete wheelchair-accessible training; (v) pay all New York Department of
      Motor Vehicle (“DMV”), Parking Violation Bureau (“PVB”), and Department of Finance
      (“DOF”) fines; (vi) watch a sex trafficking awareness video; and (vii) submit a medical
      form. (Am. Compl. ¶ 47).

                                               3
documentation by August 25, 2016 — five days prior to the date of the

Notice — Plaintiff’s license would not be renewed. (Id. at ¶ 52).

      Several days later, Plaintiff called TLC and spoke to a representative who

confirmed that the Supplemental Notice had been partially in error: Plaintiff

had submitted a timely and complete medical form on August 24, 2016. (Am.

Compl. ¶¶ 54-57). However, the representative maintained that Plaintiff’s

license could not be renewed until he had completed the FHV Driver Education

Course (“the Course”). (Id. at ¶ 58). Plaintiff explained to the representative

that he was not required to attend the Course because he had complied with

all of the requirements outlined in the Renewal Notice, which did not include

completion of the Course. (Id. at ¶ 63).

      Whether Plaintiff was obligated to enroll in the Course in order to receive

his license renewal is governed by the Title 35 of the Rules of the City of New

York (“RCNY”), which title pertains specifically to the TLC. See 35 RCNY § 55-

04(j). On January 13, 2015, TLC promulgated an amendment to the RCNY

that required FHV license applicants to complete the Course and pass an

examination on course topics prior to receiving an FHV license. Id. § 55-

04(j)(2). However, when the rule went into effect on March 20, 2015, the

Course was not yet available. Id. § 55-04(j). As a result, TLC decided that new

applicants like Plaintiff, who had received his initial FHV license in August

2015 (Am. Compl. ¶ 37), would be issued a conditional FHV license, with the

understanding that they would be required to complete the Course when it

became available. Id.

                                           4
      By Industry Notice dated October 20, 2015, TLC publicly announced that

the Course had become available. (Industry Notice #15-40). The Notice stated

that both conditional FHV license holders, like Plaintiff, and new applicants

would have to complete the Course in order to obtain or renew their FHV

licenses. (Id.). Of note, conditional license holders were required to “complete

the Course and pass the exam before they renew[ed] their licenses.” (Id.).

Because of the delays in implementing the course, TLC stated that it would

“notify drivers of this requirement by mail at least 90 days prior to their license

renewal date.” (Id.).

      Plaintiff never received the 90-day notice. (Am. Compl. ¶ 63). Instead,

Plaintiff learned of the Course requirement on September 1, 2016, six days

after the renewal deadline. (Id. at ¶¶ 51, 63). Accordingly, between

September 2016 and March 2017, Plaintiff repeatedly contacted TLC to inquire

about the status of his FHV license. (Id. at ¶¶ 54-76). During each of those

conversations, TLC employees told Plaintiff that his FHV license would not be

renewed without completion of the Course, despite the fact that Plaintiff had

not received notice of this requirement until the deadline for renewal had

passed. (Id. at ¶¶ 71-76).

      Growing increasingly frustrated with the situation, in March 2017,

Plaintiff borrowed $250 from his sister and enrolled in the Course. (Am.

Compl. ¶ 96). His enrollment was not an acknowledgment of any error on his

part; to the contrary, Plaintiff still believed that because the Course was not

identified in the Renewal Notice, he did not need to take it. (Id.). However,

                                         5
Plaintiff soon found himself in a “Catch-22” of TLC’s making: When Plaintiff

showed up to take the Course on March 24, 2017, a staff member informed

Plaintiff that he needed a valid license in order to enroll in the course. (Id. at

¶¶ 96-97). Of course, according to Plaintiff’s prior conversations with TLC

employees, he needed to complete the class in order to obtain a valid license.

(Id. at ¶¶ 71-76).

      Once again confused and frustrated, Plaintiff called TLC to straighten out

the situation at approximately 8:30 a.m. on March 24, 2017. (Am. Compl.

¶ 99). A TLC employee told Plaintiff he would look into the matter and would

call Plaintiff back. (Id. at ¶ 100). Meanwhile, a staff member at the Course

allowed Plaintiff to sit in on the course, despite not having a valid license.

(Tr. 7:01-12). At approximately 2:34 p.m., while attending the Course, Plaintiff

received an e-mail from TLC informing him that his renewal application had

been approved and that he would be receiving the new license in the mail

within five to seven business days. (Am. Compl. ¶ 103). At that point, Plaintiff

left the Course and did not return. (Id. at ¶¶ 106-07). On April 5, 2017, as

promised, Plaintiff received his renewed FHV license. (Id. at ¶ 116).

B.    Procedural Background

      Plaintiff filed his Complaint in this action on June 29, 2018 (Dkt. #1),

followed by the Amended Complaint on July 10, 2018 (Dkt. #7). On

September 27, 2018, Defendants requested leave to file a motion to dismiss.

(Dkt. #25). Several days later, on October 3, 2018, Plaintiff voluntarily

dismissed all state-law claims in the Amended Complaint, pursuant to Federal


                                         6
Rule of Civil Procedure 41(a)(1)(A)(i). (Dkt. #29-30). On October 18, 2018, the

Court held a pre-motion conference and set a briefing schedule for Defendants’

motion to dismiss. (Dkt. #36). Defendants moved to dismiss the Amended

Complaint on November 14, 2018. (Dkt. #33-35). Plaintiff filed an opposition

brief on January 31, 2019. (Dkt. #40). 4 This motion became fully briefed when

Defendants filed their reply brief on February 22, 2019. (Dkt. #43).

                                      DISCUSSION

A.    Applicable Law

      1.     Motions to Dismiss Under Rule 12(b)(6)

      When considering a motion to dismiss under Federal Rule of Civil

Procedure 12(b)(6), a court must “draw all reasonable inferences in Plaintiffs

favor, assume all well-pleaded factual allegations to be true, and determine

whether they plausibly give rise to an entitlement to relief.” Faber v. Metro. Life

Ins. Co., 648 F.3d 98, 104 (2d Cir. 2011) (internal quotation marks omitted);

see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“To survive a motion to

dismiss, a complaint must contain sufficient factual matter, accepted as true,

to state a claim to relief that is plausible on its face.” (internal quotation marks

omitted)). A plaintiff is entitled to relief if he alleges “enough facts to state a

claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007); see also In re Elevator Antitrust Litig., 502 F.3d 47, 50 (2d Cir.

2007) (“While Twombly does not require heightened fact pleading of specifics, it


4     In his opposition brief, Plaintiff dismissed his claims against four Defendants: Meera
      Joshi, Aisha Richard, Jeffrey Grunfeld, and TLC. (Pl. Opp. 34). On April 30, 2019, the
      Clerk of Court terminated those Defendants from the docket.

                                             7
does require enough facts to nudge plaintiff’s claims across the line from

conceivable to plausible.” (internal quotation marks omitted) (citing Twombly,

550 U.S. at 570)).

        That said, a court is not bound to accept “conclusory allegations or legal

conclusions masquerading as factual conclusions.” Rolon v. Henneman, 517

F.3d 140, 149 (2d Cir. 2008) (internal quotation marks omitted); see

also Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009) (“[A]lthough a court must

accept as true all of the allegations contained in a complaint, that tenet is

inapplicable to legal conclusions, and threadbare recitals of the elements of a

cause of action, supported by mere conclusory statements, do not suffice.”

(internal quotation marks omitted) (quoting Iqbal, 556 U.S. at 678)). Moreover,

“[w]here a complaint pleads facts that are ‘merely consistent with’ a defendant’s

liability, it ‘stops short of the line between possibility and plausibility of

entitlement to relief.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at

557).

        2.    The Court’s Review of Pro Se Submissions

        In light of Plaintiff’s pro se status, the Court “afford[s] [him] a special

solicitude[,]” and, in this regard, will liberally construe his pleadings and

motion papers. Tracy v. Freshwater, 623 F.3d 90, 101 (2d Cir. 2010). Under

this directive, the Court is to read Plaintiff’s “‘submissions to raise the

strongest arguments they suggest.’” McLeod v. Jewish Guild for the Blind, 864

F.3d 154, 156 (2d Cir. 2017) (quoting Bertin v. United States, 478 F.3d 489,

491 (2d Cir. 2007)).

                                            8
      One expression of the Court’s solicitude is its consideration of Plaintiff’s

memorandum in opposition and the documents attached thereto, in addition to

the Amended Complaint and its well-pleaded allegations, in resolving the

motion to dismiss. That is because any concern over “harm to the plaintiff

when a court considers material extraneous to a complaint is the lack of notice

that the material may be considered,” which is negated when the plaintiff

“relie[s] heavily upon these documents in framing the complaint.” Chambers v.

Time Warner, Inc., 282 F.3d 147, 153 (2d Cir. 2002) (quoting Cortec Indus., Inc.

v. Sum Holding L.P., 949 F.2d 42, 47-48 (2d Cir. 1991)). Because Plaintiff had

“actual notice of all the information” in these documents, the Court will

consider them in assessing the sufficiency of Plaintiff’s claims. Id.; see also

Washington v. James, 782 F.2d 1134, 1138-39 (2d Cir. 1986) (admonishing the

district court to “give[ ] [the pro se plaintiff] the benefit of the doubt … [by]

treating the complaint as if it had been amended”).

B.    The Court Dismisses Plaintiff’s Due Process Claims

      Each of Plaintiff’s remaining three claims is pleaded in the Amended

Complaint’s second cause of action. (See Am. Compl. ¶¶ 136-53). 5 The Court

first considers Plaintiff’s two related claims for violations of his rights to




5     In his opposition brief, Plaintiff states he is bringing a fourth “cause of action” for
      “emotional distress.” (Pl. Opp. 6). However, Plaintiff later clarifies that he is asking the
      Court to “award damages for emotional suffering,” and not bringing a separate claim.
      (Id. at 33). In addition, the Court notes that Plaintiff voluntarily dismissed his state-law
      claim for “intentional/negligent infliction of emotional distress” on October 3, 2018.
      (Dkt. #29-30). Accordingly, the Court does not address the issue.

                                               9
procedural and substantive due process. As detailed in the remainder of this

section, neither of Plaintiff’s due process claims is sufficiently pleaded.

      1.     Plaintiff Has Not Sufficiently Alleged a Procedural Due Process
             Violation

      Plaintiff alleges that Defendants’ failures (i) to provide him with adequate

notice of the Course requirement, and (ii) to timely renew his FHV license,

amount to a violation of his right to procedural due process. (Am. Compl.

¶¶ 136-53; Pl. Opp. 9-14). Prior to considering Plaintiff’s claim on the merits,

the Court addresses the threshold issue of whether Plaintiff is barred from

bringing it due to the availability of process under Article 78 of the New York

Civil Practice Law and Rules (“CPLR”), which provides a right to appeal, in state

court, a decision of a state or local agency.

      Procedural due process claims fail when there is an adequate state

procedure, such as an Article 78 proceeding, to remedy a deprivation of

property or life. See N.Y.S. Nat’l Org. for Women v. Pataki, 261 F.3d 156, 168

(2d Cir. 2001); Hellenic Am. Neighborhood Action Comm. v. City of New York,

101 F.3d 877, 881 (2d Cir. 1996). Defendants argue that Article 78 relief,

which Plaintiff elected not to seek, provided Plaintiff with the process he was

due under the Fourteenth Amendment, thereby barring his claim at this

juncture. (Def. Br. 15-16).

      In response, Plaintiff argues that he was unable to avail himself of the

Article 78 procedures because he did not have a final agency determination.

(Pl. Opp. 25). The last written communication Plaintiff received from TLC was

the Supplemental Notice dated August 30, 2016, stating that his renewal
                                         10
application “cannot be processed” because Plaintiff failed to submit his medical

form and complete the Course. (Pl. Opp., Ex. 4). The letter also advised

Plaintiff that if he did not submit the necessary documents by August 25,

2016, “your application for renewal will not be processed and you will become

failed to renew.” (Id.). After receiving that letter, Plaintiff understood that “no

decision was made on my license” (Tr. 11:15), and that his application “was

[just] sitting somewhere” (id. at 12:16-17). Accordingly, believing that he had

not received a final agency determination, Plaintiff did not — because he

believed he could not — seek Article 78 relief.

         Defendants respond that Plaintiff’s claim of no final agency

determination is “devoid [of] merit.” (Def. Reply 5). To support their argument,

Defendants rely on Carter v. State, 95 N.Y.2d 267 (2000), in which the New

York Court of Appeals found that “an agency determination is ‘final’ when the

petitioner is aggrieved by that determination.” (Id.). From this, Defendants

reason, Plaintiff could have initiated Article 78 proceedings upon receipt of the

Supplemental Notice, which indicated that his license had not been renewed.

(Id.).

         Defendants overstate Carter’s relevance to the issue at hand. To be

clear, the Court does not suggest that Defendants misquoted the Carter court,

which clearly stated:

               A CPLR article 78 proceeding against a public “body or
               officer must be commenced within four months after the
               determination to be reviewed becomes final and
               binding.” (CPLR 217[1]). An agency determination is
               final — triggering the statute of limitations — when the

                                          11
              petitioner is aggrieved by the determination (see, Matter
              of Biondo v. New York State Bd. of Parole, 60 N.Y.2d 832,
              834, 470 N.Y.S.2d 130, 458 N.E.2d 371; Matter of
              Martin v. Ronan, 44 N.Y.2d 374, 380-381, 405 N.Y.S.2d
              671, 376 N.E.2d 1316).

Carter, 95 N.Y.2d at 270. However, Defendants overlook other language from

Carter that clarifies when a court can determine that an agency’s review was

final:

              A petitioner is aggrieved once the agency has issued an
              unambiguously final decision that puts the petitioner
              on notice that all administrative appeals have been
              exhausted. If an agency has created ambiguity or
              uncertainty as to whether a final and binding decision
              has been issued, “‘the courts should resolve any
              ambiguity created by the public body against it in order
              to reach a determination on the merits and not deny a
              party his day in court.’” (Mundy v. Nassau County Civ.
              Serv. Commn., 44 N.Y.2d 352, 358, 405 N.Y.S.2d 660,
              376 N.E.2d 1305 (quoting Matter of Castaways Motel v.
              Schuyler, 24 N.Y.2d 120, 126-127, 299 N.Y.S.2d 148,
              247 N.E.2d 124, adhered to on rearg. 25 N.Y.2d 692,
              306 N.Y.S.2d 692, 254 N.E.2d 919)).

Id.

         Under the Carter standard, the Supplemental Notice was not a final and

binding determination. Although the Notice indicated that Plaintiff’s renewal

application might be denied in the future, the language was ambiguous as to

whether a final decision had already been rendered. Instead, the Notice merely

stated that Plaintiff’s application “will not be processed.” (Pl. Opp., Ex. 4).

Plaintiff never received a further notice indicating that TLC had made a final

decision — for example, stating that the agency was denying his application for

a renewal. Given the inherent uncertainty in the Supplemental Notice,



                                         12
Plaintiff’s last formal communication with the agency, the Court is obligated,

under Carter, to resolve the ambiguity in favor of Plaintiff and proceed to a

consideration of the merits.

      In order for his procedural due process claim to survive, Plaintiff must

first allege that he has been deprived of a liberty or property interest that is

subject to due process protection. See Bd. of Regents of State Colleges v. Roth,

408 U.S. 564, 569-70 (1972). Here, Plaintiff’s claim turns on his ability to

demonstrate that he has such an interest in the renewal of his FHV license,

and that TLC “deprived him of [that] protected property interest.” Spinelli v.

City of New York, 579 F.3d 160, 168 (2d Cir. 2009). 6

       “Although the Second Circuit does not appear to have directly addressed

the issue of a property interest in a license renewal application,” sister courts

in this District have found that “[w]hether a [renewal] applicant for a license

has a legitimate claim of entitlement to the license depends on the degree of

discretion enjoyed by the issuing authority.” Spanos v. City of New York,

No. 15 Civ. 6422 (LTS), 2016 WL 3448624, at *2 (S.D.N.Y. June 20, 2016),



6     Plaintiff argues that the relevant inquiry is not whether he had a property interest in the
      renewal of his FHV license, but whether the revocation of his perfectly valid license
      violated his right to procedural due process. (Pl. Opp. 11-12). Although Plaintiff
      appears to be making an argument that his license was suspended or revoked, the
      Amended Complaint clearly alleges that Plaintiff was applying for a renewal of his FHV
      license. (Am. Compl. ¶¶ 2-4, 44, 47-49). The Supplemental Notice from TLC to Plaintiff
      confirms that Plaintiff was seeking a license renewal. (Pl. Opp., Ex. 4). See Sazerac Co.
      v. Falk, 861 F. Supp. 253, 257 (S.D.N.Y. 1994) (“[I]f the allegations of a complaint are
      contradicted by documents made a part thereof, the document controls and the court
      need not accept as true the allegations of the complaint.” (citations omitted)). Thus,
      because Plaintiff was only attempting to renew a license that had not been suspended
      or revoked prior to its expiration, the Court’s analysis of the property right focuses on
      the degree to which the TLC had discretion to refuse the renewal, as discussed later in
      the text.

                                              13
aff’d, 672 F. App’x 124 (2d Cir. 2017) (summary order); see also N.Y.S. Prof’l

Process Servers Ass’n, Inc. v. City of New York, No. 14 Civ. 1266 (DLC), 2014

WL 4160127, at *8 (S.D.N.Y. Aug. 18, 2014), aff’d sub nom. Clarke v. de Blasio,

604 F. App’x 31 (2d Cir. 2015) (summary order). If the issuing authority —

here, TLC — lacks discretion to deny the permit and “there is either a certainty

or a very strong likelihood that the application would have been granted,”

Plaintiff will have demonstrated a “legitimate claim of entitlement,” and

property interest in, the renewal of his license. Ace Partners, LLC v. Town of E.

Hartford, 883 F.3d 190, 195 (2d Cir.), cert. denied sub nom. Ace Partners, LLC

v. Town of E. Hartford, Conn., 139 S. Ct. 122 (2018). Conversely, if TLC

exercises discretion in the renewal process, the granting of the renewal

application is not a foregone conclusion, and no property interest exists in the

license, thereby barring a procedural due process claim. See id.

      The RCNY affords TLC, as the licensing authority, broad discretion to

grant or deny license renewal applications. Specifically, Section 55-05, which

governs probationary licenses, enumerates a list of discretionary factors to be

considered:

              Upon approval of an Applicant for a new For-Hire
              Driver’s License, [TLC] will issue a Probationary License
              valid for one year.       At the end of the one-year
              probationary period, [TLC] will evaluate the Applicant
              and determine if renewing the License is appropriate.
              To take this decision, [TLC] will consider the Applicant’s
              driving record, any violation of the For-Hire Drivers




                                         14
            Rules, or other evidence that suggest that the Driver no
            longer meets all requirements for a License.

35 RCNY § 55-05(a)(1-3). While Plaintiff argues that the RCNY lists only

objective requirements for renewal, the Second Circuit’s decision in

Mordukhaev v. Daus, 457 F. App’x 16 (2d Cir. 2012) (summary order),

persuasively argues to the contrary. Mordukhaev concerned the alleged

property interest of taxicab drivers in their taxicab licenses. See id. at 19-20.

In particular, the Mordukhaev plaintiffs alleged that TLC lacked discretion to

deny a license due to purportedly objective requirements for licensure in the

relevant New York City regulations. See id. at 19. The Second Circuit

disagreed and held that, although the relevant statutory and regulatory

framework provided requirements for licensure, those requirements themselves

afforded TLC a degree of discretion. For example, TLC evaluated an applicant’s

“driving record,” “knowledge of the city,” and “good moral character,” when

considering a license for renewal. Id. at 20.

      Here, the RCNY contains similarly subjective criteria. Section 55-05

allows TLC to consider an applicant’s “driving record,” as well as “all

requirements for a License.” 35 RCNY § 55-05(a)(1-3). Among the licensing

requirements is an assessment of a candidate’s “familiar[ity] with geography,”

similar to Mordukhaev’s “knowledge of the city.” Id. § 55-04(f). In addition,

akin to the “good moral character” requirement in Mordukhaev, the licensing

requirements include “fitness for the job.” Id. These criteria are clearly

subjective, and demonstrate that TLC retains a significant amount of discretion



                                        15
when evaluating renewal applications. On their own, they would be enough for

this Court to find that Plaintiff does not have a property interest in the renewal

of his license.

      However, the RCNY also affords TLC additional discretion to grant or

deny a renewal application under its broad “fit to hold” requirement, which

provides that:

             The Chairperson will deny the original or renewal
             License of any Applicant who fails to demonstrate that
             the Applicant is Fit to Hold a License. The Chairperson
             will inform the Applicant, in writing, of the specific
             reason(s) for this denial. The decision to deny a license
             Application is in the discretion of the Chairperson.

35 RCNY § 55-08 (emphases added). This language confers unfettered

discretion on TLC, “indicating clearly that renewal is not a presumptive or

automatic matter.” Spanos, 2016 WL 3448624, at *3.

      Somewhat incongruously, Plaintiff argues that the “fit to hold”

requirement is “inapplicable to this matter” (Pl. Opp. 14), because “[t]he

Chairperson’s discretionary power is not relevant in the license renewal

process” (id. at 11). Instead, Plaintiff argues, the Chairperson’s discretion is

“narrowly circumscribed” to reviews of the applicant’s criminal history and

driving records, neither of which occurs at the renewal stage. (Id. at 11, 14).

Plaintiff, however, is incorrect. First, the plain language of Section 55-08 states

that the “fit to hold” requirement applies to “the original or renewal License of

any Applicant.” 35 RCNY § 55-08 (emphasis added). Second, even if the Court

were to credit Plaintiff’s assertion that the Chairperson’s discretion is cabined



                                        16
to certain circumstances, an applicant’s criminal history is also considered

when his or her license is up for renewal. Id. § 55-04(h)(2) (“The criminal

history of any Applicant, including a renewal Applicant, will be reviewed in a

manner consistent with Article 23-A of the New York State Correction Law.”).

      Accordingly, because TLC has discretion to grant or deny the renewal of

a probationary license, Plaintiff’s procedural due process claim must be

dismissed. 7

      2.       Plaintiff Has Not Sufficiently Alleged a Substantive Due
               Process Violation

      Also in the Amended Complaint’s second cause of action, Plaintiff asserts

a substantive due process claim. (Am. Compl. ¶¶ 136-53; Pl. Opp. 26-31).




7     In his opposition brief, Plaintiff argues — for the first time — that the provisions of the
      RCNY relating to whether, and when, Plaintiff should comply with the Course
      requirement are “confusing, multiplicitous and therefore vague,” in violation of the Due
      Process Clause. (Pl. Opp. 17). The Supreme Court has held that “[a] statute can be
      impermissibly vague for either of two independent reasons. First, if it fails to provide
      people of ordinary intelligence a reasonable opportunity to understand what conduct it
      prohibits. Second, if it authorizes or even encourages arbitrary and discriminatory
      enforcement.” Hill v. Colorado, 530 U.S. 703, 732 (2000). The Court construes
      Plaintiff’s arguments as bringing both types of vagueness challenges — commonly
      referred to “facial” and “as-applied” — and disposes of these ancillary claims in short
      order.
      The relevant inquiry for Plaintiff’s facial challenge to the RCNY is “whether the language
      conveys sufficiently definite warning as to the proscribed conduct when measured by
      common understanding and practices.” Rubin v. Garvin, 544 F.3d 461, 467 (2d Cir.
      2008). Because the RCNY does not implicate a constitutional right, or impose criminal
      penalties, the regulation is subject to a relaxed vagueness test. See VIP of Berlin, LLC v.
      Town of Berlin, 593 F.3d 179, 186 (2d Cir. 2010). Here, the RCNY clearly set forth the
      licensing structure and the requisite qualifications for individuals seeking renewal of
      their provisional licenses. 35 RCNY § 55-04(j)(2). Specifically, the regulation outlined
      the requirement that FHV license holders would be required to complete the Course
      prior to the renewal of their license. Id. § 55-04(j). That requirement was also posted
      on TLC’s website, when the Course became available. (Industry Notice #15-40). TLC’s
      failure to send further notification of the requirement 90 days prior to Plaintiff’s renewal
      deadline, while unfortunate, does not render the RCNY provisions unconstitutionally
      vague. On the contrary, when Plaintiff applied for his license renewal the requirements
      for renewal were clearly laid out in the RCNY.

                                              17
Specifically, Plaintiff asserts that Defendant Kelly, a TLC employee, knowingly

and irrationally took a series of actions to prohibit Plaintiff from receiving his

license renewal. (Pl. Opp. 27-28). First, “with no authority,” Defendant Kelly

issued the Supplemental Notice, notifying Plaintiff that his renewal application

would not be processed. (Id. at 27). Next, Defendant Kelly required Plaintiff to

provide his medical certificate, despite knowing that Plaintiff had already

fulfilled that requirement. (Id.). Finally, Defendant Kelly, acting without proper

authority, surreptitiously added a requirement for Plaintiff’s license renewal —

the completion of the Course. (Id.).

      To state a violation of his substantive due process rights, Plaintiff must

sufficiently allege that (i) he had a valid property interest in the renewal of his

FHV license; and (ii) Defendants infringed on that property right in an arbitrary

or irrational matter. See 49 WB, LLC v. Vill. of Haverstraw, 511 F. App’x 33, 34

(2d Cir. 2013) (summary order); accord Royal Crown Day Care LLC v. Dep’t of

Health & Mental Hygiene of City of New York, 746 F.3d 538, 545 (2d Cir. 2014).

Therefore, the Court’s dismissal of Plaintiff’s procedural claim necessarily

disposes of his substantive due process claim. See Mordukhaev, 457 F. App’x

at 18 (“For Plaintiffs to prevail on their due process claims — whether


      The Court resolves Plaintiff’s “as applied” challenge by determining “whether the law
      provides explicit standards for those who apply it.” Farrell v. Burke, 449 F.3d 470, 486
      (2d Cir. 2006). “Although a law has to provide minimal guidelines in the form of explicit
      standards regarding what the law requires, it need not achieve meticulous specificity,
      which would come at the cost of flexibility and reasonable breadth.” Clavin v. Cty. of
      Orange, 620 F. App’x 45, 48-49 (2d Cir. 2015) (summary order). Here, the RCNY
      provides a standard that can be applied to determine whether a conditional license
      holder should be renewed, see 35 RCNY § 55-04(a)(1-3), and the relevant provisions do
      not encourage arbitrary or discriminatory decisionmaking. Accordingly, Plaintiff’s
      vagueness challenges fail.

                                             18
procedural or substantive — arising from the denial of their applications for

taxicab licenses, they must first demonstrate that they have a valid property

interest in receiving a license.”). Plaintiff does not have a property interest in

the renewal of his FHV license sufficient to support a procedural, or a

substantive, due process claim. See Clubside, Inc. v. Valentin, 468 F.3d 144,

152 (2d Cir. 2006). Accordingly, the Court dismisses both of Plaintiff’s due

process challenges.

C.    The Court Dismisses Plaintiff’s Equal Protection Claim

      Finally, Plaintiff brings an equal protection claim. (Am. Compl. ¶¶ 136-

53). The Equal Protection Clause of the Fourteenth Amendment is a mandate

that all similarly-situated individuals be treated alike. See City of Cleburne v.

Cleburne Living Ctr., 473 U.S. 432, 439 (1985). “Although the prototypical

equal protection claim involves discrimination against people based on their

membership in a vulnerable class, courts have long recognized that the equal

protection guarantee also extends to individuals who allege no specific class

membership but are nonetheless subjected to invidious discrimination at the

hands of government officials.” Artec Constr. & Dev. Corp. v. N.Y.C. Dep’t of

Hous. Pres. & Dev., No. 15 Civ. 9494 (KPF), 2017 WL 782911, at *2 (S.D.N.Y.

Feb. 27, 2017) (quoting Harlen Assocs. v. Inc. Vill. of Mineola, 273 F.3d 494,

499 (2d Cir. 2001)). An individual may assert either a “class of one” or

“selective enforcement” equal protection claim. Id.

      Plaintiff rests his claim on a “class of one” theory. (Am. Compl. ¶¶ 136-

53; Pl. Opp. 32 (“The [Amended Complaint] as a whole makes clear that


                                         19
Plaintiff is pleading a ‘class of one’ claim.”)). To prevail, he must show that

“(i) no rational person could regard the circumstances of the plaintiff to differ

from those of a comparator to a degree that would justify the differential

treatment on the basis of a legitimate government policy; and (ii) the similarity

in circumstances and difference in treatment are sufficient to exclude the

possibility that the defendant acted on the basis of a mistake.” Neilson v.

D’Angelis, 409 F.3d 100, 105 (2d Cir. 2005), overruled on other grounds by

Appel v. Spiridon, 531 F.3d 138 (2d Cir. 2008).

      Put differently, Plaintiff “must allege that the intentional disparate

treatment alleged to state the first element of the claim was wholly arbitrary or

irrational.” Panzella v. City of Newburgh, 231 F. Supp. 3d 1, 7 (S.D.N.Y.), aff’d,

705 F. App’x 50 (2d Cir. 2017) (summary order). In addition, to proceed under

this theory, Plaintiff must “show an extremely high degree of similarity between

[himself] and [his] comparators.” Fortress Bible Church v. Feiner, 694 F.3d 208,

222 (2d Cir. 2012). Post-Iqbal, the Second Circuit has held that a complaint

must make sufficient factual allegations in support of the similarity

requirement in order to survive a motion to dismiss. See Ruston v. Town Bd.

for Town of Skaneateles, 610 F.3d 55, 59 (2d Cir. 2010). Courts require “more

than a bare allegation that other individuals were treated differently.” Vaher v.

Town of Orangetown, N.Y., 916 F. Supp. 2d 404, 435 (S.D.N.Y. 2013).

      Even with a liberal reading of the Amended Complaint, the Court finds

that Plaintiff does not satisfy this showing. To begin, although Plaintiff alleges

that Defendants acted “without following any logical or outlined process or

                                        20
procedure” (Am. Compl. ¶ 137), and did not provide Plaintiff with a “clear

explanation” for the renewal denial (id. at ¶ 140), the Amended Complaint is

devoid of factual allegations — or even legal conclusions — that individuals

who were similarly situated to Plaintiff were treated differently.

      In his opposition brief, Plaintiff argues that other individuals with

conditional FHV licenses were notified of the Course requirement at least 90

days prior to the expiration of their licenses (Pl. Opp. 33), while Plaintiff “was

singled out with no rational basis” (id. at 32). The Court, with appropriate

solicitude for Plaintiff’s pro se status, considers these supplemental allegations.

See Walker v. Schult, 717 F.3d 119, 122 n.1 (2d Cir. 2013) (“A district court

deciding a motion to dismiss may consider factual allegations made by a pro se

party in his papers opposing the motion.”). However, even these additional

allegations are too conclusory to satisfy Twombly’s plausibility standard.

Plaintiff has not identified any individual who was highly — or indeed at

all — similar in characteristics and different in treatment to Plaintiff. Instead,

Plaintiff has proffered the legal conclusion that he is similarly situated to a

putative group of individuals who allegedly received proper notice.

Furthermore, Plaintiff has not sufficiently alleged that there was no rational

basis for any difference in treatment. On these facts, Plaintiff’s class of one

claim in violation of the Fourteenth Amendment cannot stand. 8



8     Plaintiff has failed to demonstrate the existence of an underlying constitutional
      violation, thereby precluding a Monell claim against the City. See Bobolakis v.
      DiPietrantonio, 523 F. App’x 85, 87 (2d Cir. 2013) (summary order) (affirming dismissal
      of Monell claims where plaintiff “suffered no violation of his constitutional rights [and as
      such] there is no basis for imposition of liability on the Town” (citing Segal v. City of

                                              21
D.    The Court Will Grant Plaintiff Leave to Amend His Equal Protection
      Claim Only

      The remaining issue is whether the Court’s dismissal of Plaintiff’s

Amended Complaint should be with or without prejudice. Plaintiff asks the

Court for leave to amend (Pl. Opp. 34-35), and here, too, the Court must

construe the record as broadly in favor of Plaintiff’s claims as the facts will

permit. See Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000) (“‘A pro se

complaint is to be read liberally. Certainly, the court should not dismiss

without granting leave to amend at least once when a liberal reading of the

complaint gives any indication that a valid claim might be stated.’” (internal

citation omitted)).

      District courts generally grant a pro se plaintiff an opportunity to amend

a complaint to cure its defects. See Asensio v. Roberts, No. 19 Civ. 3384 (KPF),

2019 WL 1877386, at *4 (S.D.N.Y. Apr. 26, 2019). Moreover, “[t]he rule in this

Circuit has been to allow a party to amend its pleadings in the absence of a

showing by the nonmovant of prejudice or bad faith.” Block v. First Blood

Assoc., 988 F.2d 344, 350 (2d Cir. 1993). When determining whether to grant

leave to amend, district courts consider: (i) whether the party seeking the

amendment has unduly delayed; (ii) whether that party is acting in good faith;

(iii) whether the opposing party will be prejudiced; and (iv) whether the

amendment will be futile. See Foman v. Davis, 371 U.S. 178, 182 (1962); see




      New York, 459 F.3d 207, 219 (2d Cir. 2006))). Accordingly, Plaintiff’s seventh cause of
      action in the Amended Complaint is dismissed.

                                             22
also Gormin v. Hubregsen, No. 08 Civ. 7674 (PGG), 2009 WL 35020, at *1

(S.D.N.Y. Jan. 6, 2009) (granting motion).

      Here, as it concerns Plaintiff’s due process claims, the Court has

determined that Plaintiff does not have a property interest in the renewal of his

FHV license. Therefore, amendment of those claims would be futile.

Accordingly, the Court denies Plaintiff leave to amend his substantive and

procedural due process claims and dismisses those claims with prejudice.

      However, the Court cannot exclude the possibility that Plaintiff can plead

a viable equal protection claim. The Court’s dismissal of this claim hinges on

Plaintiff’s failure to allege specific facts indicating that individuals who were

highly similar to himself were treated differently by TLC and its employees.

This defect may be remedied with an amendment. In addition, there is nothing

in the record to suggest any unwarranted delay or lack of diligence on the part

of Plaintiff, nor any improper motive behind Plaintiff’s request to amend.

Allowing Plaintiff to amend once more will not cause prejudice to Defendants,

in a case where discovery has not yet commenced. For those reasons, the

Court grants Plaintiff a final opportunity to amend his equal protection claim,

as well as his accompanying Monell claim.

                                   CONCLUSION

      For the foregoing reasons, Defendants’ motion to dismiss is GRANTED in

its entirety. Specifically, Plaintiff’s due process claims are DISMISSED WITH

PREJUDICE. Plaintiff’s equal protection claim is DISMISSED WITHOUT

PREJUDICE to amendment. The Clerk of Court is directed to terminate the

                                         23
motion at Docket Entry 33, and modify the caption as shown above, to reflect

the current Defendants.

      If he wishes to do so, Plaintiff may file a second amended complaint in

accordance with this Order on or before June 28, 2019. The Court cautions

Plaintiff not to attempt to re-plead those claims that have been dismissed with

prejudice, and to focus on re-pleading his equal protection claim. If Plaintiff

files a second amended complaint in accordance with this Opinion, the Court

directs Defendants to answer or otherwise respond to that complaint within

thirty (30) days of receipt.

      SO ORDERED.

 Dated: June 3, 2019
        New York, New York

                                               KATHERINE POLK FAILLA
                                              United States District Judge




                                       24
